Exhibit 10.5
 
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
 
This Intercreditor and Collateral Agency Agreement (this “Agreement”), dated as
of this 11th day of October 2012, is by and among Bank of America, N.A. (“Bank
of America”), in its capacity as administrative agent and collateral agent under
the Credit Agreement referenced below (in such capacity, together with any
assignee, successor or replacement, the “Bank Agent”) and on behalf of the
Secured Bank Creditors (as defined below), the Noteholders (as defined below)
from time to time party hereto, Bank of America, in its capacity as collateral
agent for the Secured Creditors (as defined below) (in such capacity, together
with any successor or replacement agent which may be appointed pursuant to this
Agreement, the “Collateral Agent”) and Granite Construction Incorporated (the
“Company”) for itself and on behalf of the Loan Parties (as defined below).  All
terms used herein which are defined in Section 1 hereof or in the text of any
other Section hereof shall have the meanings given therein.
 
WITNESSETH:
 
WHEREAS, pursuant to the Credit Agreement the Banks are making on the date
hereof and the Banks may from time to time hereafter make loans to the Company
and the other Credit Agreement Borrowers and the L/C Issuer may issue Letters of
Credit for the account of the Company and its subsidiaries; and
 
WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Loan Parties pursuant to certain Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Card Related Products
Agreements (each as defined in the Credit Agreement as in effect on the date
hereof or any analogous term set forth in any Successor Credit Agreement and
collectively referred to herein as the “Related Credit Arrangements”); and
 
WHEREAS, pursuant to the 2001 Note Agreement and the 2007 Note Agreement,
respectively, the 2001 Noteholders and the 2007 Noteholders who are the initial
signatories hereto are the owners and holders of the 2001 Notes and the 2007
Notes, respectively, of the Company; and
 
WHEREAS, the Company may, subject to the restrictions in the Applicable Credit
Documents and Section 22 of this Agreement, from time to time issue Additional
Notes (including 2007 NPA Additional Notes pursuant to the 2007 Note Agreement)
and enter into Successor Credit Agreements; and
 
WHEREAS, pursuant to the Guaranty Agreements the Guarantors have guarantied the
Secured Obligations; and
 
WHEREAS, pursuant to the Collateral Documents the Loan Parties are granting to
the Collateral Agent liens upon and security interests in the Collateral to
secure the Secured Obligations; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Secured Bank Creditors and the Noteholders desire to appoint Bank
of America as their agent with respect to the Collateral and the Collateral
Documents; and
 
WHEREAS, the Secured Creditors desire to agree upon the priorities for the
application of any proceeds from the Collateral and the Guaranty Agreements and
to agree upon various other matters with respect to their respective agreements
with the Loan Parties and their rights thereunder.
 
NOW, THEREFORE, for the above reasons, in consideration of the mutual covenants
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Definitions.
 
For the purposes of this Agreement, the following terms shall have the meanings
specified with respect thereto below.  Any plural term that is used herein in
the singular shall be taken to mean each entity or item of the defined class and
any singular term that is used herein in the plural shall be taken to mean all
of the entities or items of the defined class, collectively.
 
“Additional Noteholders” shall mean each initial purchaser of the Additional
Notes and each other holder from time to time of the Additional Notes that
becomes a party hereto and each of their respective successors and assigns;
provided in each case that the applicable holder of such Additional Note has
executed a joinder agreement in compliance with Section 22 hereof and delivered
a copy of the same to the Collateral Agent.
 
“Additional Notes” shall mean (a) 2007 NPA Additional Notes and (b) one or more
new series of additional senior notes issued from time to time pursuant to one
or more note purchase agreement or agreements with institutional investors in
replacement or substitution for all or a portion of the 2001 Notes, the 2007
Notes or the 2007 NPA Additional Notes, if any, together with any notes issued
in replacement or substitution therefor pursuant to the applicable note purchase
agreement or agreements; provided in each case that the issuance of such
Additional Note is in compliance with the Applicable Credit Documents then in
effect and the requirements of Section 22 hereof.
 
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such first Person.  A Person shall be deemed to control a
corporation or other entity if such Person possesses, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such corporation or entity, whether through the ownership of voting securities,
by contract or otherwise.
 
“Applicable Credit Documents” shall mean (a) with respect to the Secured Bank
Creditors, the Credit Agreement and the other Loan Documents and, as to each
Secured Bank Creditor that is a party to any Related Credit Arrangement, the
Secured Cash Management Agreements, Secured Hedge Agreements and Secured Card
Related Products Agreements to which it is a party, as applicable, (b) with
respect to the 2001 Noteholders, the 2001 Notes, the 2001 Note Agreement and all
other Notes Documents evidencing or executed in connection with the 2001 Notes,
(c) with respect to the 2007 Noteholders, the 2007 Notes, the 2007 Note
Agreement and all other Notes Documents evidencing or executed in connection
with the 2007 Notes and (d) with respect to any Additional Noteholder, the
Additional Notes held by such Additional Noteholder and all other Notes
Documents evidencing or executed in connection with the Additional Notes held by
such Additional Noteholder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Bank Agent” shall have the meaning set forth in the preamble to this Agreement.
 
“Bankruptcy Code” shall have the meaning set forth in Section 10 of this
Agreement.
 
“Banks” shall mean the “Lenders” as defined in the Credit Agreement as in effect
on the date hereof and, as the context may require, shall include any Successor
Lenders.
 
“Card Related Products Banks” shall mean each Bank and each affiliate of a Bank
that is a “Card Related Products Bank,” as defined in the Credit Agreement as in
effect on the date hereof, and any analogous definition set forth in any
Successor Credit Agreement; provided in the case of an affiliate of a Bank, such
affiliate has executed a joinder agreement in compliance with Section 23 hereof
and delivered a copy of the same to the Collateral Agent and Schiff Hardin LLP.
 
“Cash Management Banks” shall mean each Bank and each affiliate of a Bank that
is a “Cash Management Bank,” as defined in the Credit Agreement as in effect on
the date hereof, and any analogous definition set forth in any Successor Credit
Agreement; provided in the case of an affiliate of a Bank, such affiliate has
executed a joinder agreement in compliance with Section 23 hereof and delivered
a copy of the same to the Collateral Agent and Schiff Hardin LLP.
 
“Collateral” shall mean all property and assets, and interests in property and
assets, upon or in which any Loan Party has granted a lien or security interest
to the Collateral Agent to secure the Secured Obligations and all balances held
by the Collateral Agent or any other Secured Creditor for the account of any
Loan Party or any other property held or owing by the Collateral Agent or any
other Secured Creditor to or for the credit or for the account of any Loan Party
with respect to which the Collateral Agent or any other Secured Creditor has
rights to setoff or appropriate or a common law lien, but in each case excluding
any cash collateral provided to the Bank Agent or the L/C Issuer pursuant to
Section 2.16(a)(ii) of the Credit Agreement as in effect on the date hereof or
any analogous provision set forth in any Successor Credit Agreement with respect
to any Bank that is a “Defaulting Lender.”
 
“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement.
 
“Collateral Agent Expenses” shall mean, without limitation, all costs and
expenses incurred by the Collateral Agent in connection with the performance of
its duties under this Agreement, including the realization upon or protection of
the Collateral or enforcing or defending any lien upon or security interest in
the Collateral or any other action taken in accordance with the provisions of
this Agreement, expenses incurred for legal counsel in connection with the
foregoing, and any other costs, expenses or liabilities incurred by the
Collateral Agent for which the Collateral Agent is entitled to be reimbursed or
indemnified by a Loan Party pursuant to this Agreement or any Collateral
Document or by the Secured Creditors pursuant to this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
“Collateral Agent Obligations” shall mean all obligations of any Loan Party to
pay, reimburse or indemnify the Collateral Agent for any Collateral Agent
Expenses.
 
“Collateral Documents” shall mean the agreements and instruments set forth on
Schedule 1 hereto and any other agreement, document or instrument in effect on
the date hereof or executed by any Loan Party after the date hereof under which
such Loan Party has granted a lien upon or security interest in any property or
assets to the Collateral Agent to secure all or any part of the Secured
Obligations, all financing statements, certificates, documents and instruments
relating thereto or executed or provided in connection therewith, each as
amended, restated, supplemented or otherwise modified from time to time.
 
“Company” shall have the meaning set forth in the preamble to this Agreement,
and shall include its successors and assigns.
 
“Credit Agreement” shall mean (a) the Amended and Restated Credit Agreement,
dated as of the date hereof, among the Credit Agreement Borrowers, the Banks,
and the Bank Agent, as amended, restated, supplemented or otherwise modified
from time to time, and (b) any Successor Credit Agreement, as the context may
require.
 
“Credit Agreement Borrowers” shall mean the Company, Granite Construction
Company, a California corporation, and GILC Incorporated, a California
corporation.
 
“Default” shall mean a “Default” as defined in the Credit Agreement, the 2001
Note Agreement or the 2007 Note Agreement and any analogous definition set forth
in any Notes Documents pertaining to any Additional Notes or under any Successor
Credit Agreement.
 
“Dollar Equivalent” shall mean the “Dollar Equivalent” as defined in the Credit
Agreement as in effect on the date hereof and any analogous definition set forth
in any Successor Credit Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Enforcement” shall mean (a) for any Secured Creditor to make demand for payment
prior to the scheduled payment date of, or accelerate the time for payment of,
any Secured Obligation or to make any claim under any Guaranty Agreement or to
call for funding of or collateral for any Letter of Credit (other than a call
for collateral as a result of a Bank that is a “Defaulting Lender” as provided
for in the Credit Agreement, as a result of a termination of the commitments
while no Event of Default exists, as a result of any refinancing of the Credit
Agreement or as a result of Letters of Credit exceeding any applicable
sublimits) prior to being presented with a draft drawn thereunder (or, in the
event the draft is a time draft, prior to its due date), (b) for the Bank Agent
or any Bank to terminate its commitment to make or refuse to make revolving
loans or issue Letters of Credit pursuant to the Credit Agreement as a result of
an existing Event of Default; provided, that if (i) the applicable Event of
Default is waived in accordance with the terms of the Credit Agreement, (ii) no
event described in any other clause of this definition has occurred prior to
such waiver, (iii) since the time of such termination or such refusal, no
reduction shall have occurred in the outstanding principal amount of any loan
outstanding under the Credit Agreement or any other Loan Documents or the
undrawn face amount of any outstanding Letter of Credit at such time (other than
a reduction in the undrawn face amount of any outstanding Letter of Credit as a
result of the expiration thereof), (iv) any loan that was refused shall have
been made in the full principal amount thereof and (v) the commitments to make
revolving loans have not been terminated or, if previously terminated, shall
have been reinstated, then an Enforcement that has previously occurred solely
under this clause (b) shall be deemed to no longer exist, (c) for any Secured
Creditor to commence the judicial enforcement of any rights or remedies under
any Applicable Credit Document or with respect to any Secured Obligation, or to
setoff, freeze or otherwise appropriate any balances held by it for the account
of any Loan Party or any other property at any time held or owing by it to or
for the credit or for the account of any Loan Party (excluding the application
of any cash collateral under the Credit Agreement provided to the Bank Agent or
the L/C Issuer pursuant to Section 2.16(a)(ii) of the Credit Agreement as in
effect on the date hereof or any analogous provision set forth in any Successor
Credit Agreement with respect to any Bank that is a “Defaulting Lender”), (d)
for the Collateral Agent to commence the judicial enforcement of any rights or
remedies under any Collateral Document (other than an action solely for the
purpose of establishing or defending the lien or security interest intended to
be created by any Collateral Document upon or in any Collateral as against or
from claims of third parties on or in such Collateral), to setoff, freeze or
otherwise appropriate any balances held by it for the account of any Loan Party
or any other property at any time held or owing by it to or for the credit or
for the account of any Loan Party (excluding the application of any cash
collateral under the Credit Agreement provided to the Bank Agent or the L/C
Issuer pursuant to Section 2.16(a)(ii) of the Credit Agreement as in effect on
the date hereof or any analogous provision set forth in any Successor Credit
Agreement with respect to any Bank that is a “Defaulting Lender”) or to
otherwise take any action (whether judicial or non-judicial) to realize upon the
Collateral, or (e) the commencement by, against or with respect to any Loan
Party of any proceeding under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law or for the appointment of a receiver for such Loan Party or its
assets.
 
“Event of Default” shall mean an “Event of Default" as defined in the Credit
Agreement, the 2001 Note Agreement or the 2007 Note Agreement and any analogous
definition set forth in any Notes Documents pertaining to any Additional Notes
or under any Successor Credit Agreement.
 
“Facility Termination Date” shall mean the “Facility Termination Date” as
defined in the Credit Agreement as in effect on the date hereof, and any
analogous definition set forth in any Successor Credit Agreement; provided, in
each case that if a Letter of Credit is outstanding under a Credit Agreement and
such Letter of Credit is not either being cancelled or deemed issued under a
Successor Credit Agreement to which the issuer of such Letter of Credit is a
party, the Credit Agreement Borrowers shall be required to obtain and deliver a
backstop letter of credit in form and substance satisfactory to the issuer of
such Letter of Credit (rather than cash collateral) in order for a Facility
Termination Date to occur with respect the Credit Agreement under which such
Letter of Credit is issued except to the extent otherwise expressly agreed in
writing by such issuer.
 
“Guarantors” shall mean GILC Incorporated, a California corporation, Granite
Construction Company, a California corporation, Granite Construction Northeast,
Inc., a New York corporation, Intermountain Slurry Seal, Inc., a Wyoming
corporation, and each other subsidiary of the Company that from time to time
guarantees any of the Secured Obligations.
 
 
5

--------------------------------------------------------------------------------

 
 
“Guaranty Agreements” shall mean the Amended and Restated Guaranty Agreement,
dated as of the date hereof made by each Guarantor in favor of the Bank Agent
for the benefit of the Secured Bank Creditors, the Subsidiary Guaranty
Agreement, dated as of May 1, 2001, made by each Guarantor in favor of the 2001
Noteholders, the Subsidiary Guaranty Agreement, dated as of December 12, 2007,
made by each Guarantor in favor of the 2007 Noteholders, and any other guaranty
hereafter made by a subsidiary of the Company in favor of any Secured Creditor
in accordance with the provisions of the Applicable Credit Documents, each as
amended, restated, supplemented or otherwise modified from time to time.
 
“Hedge Banks” shall mean each Bank and each affiliate of a Bank that is a “Hedge
Bank,” as defined in the Credit Agreement as in effect on the date hereof, and
any analogous definition set forth in any Successor Credit Agreement; provided
in the case of an affiliate of a Bank, such affiliate has executed a joinder
agreement in compliance with Section 23 hereof and delivered a copy of the same
to the Collateral Agent and Schiff Hardin LLP.
 
“Indemnitees” shall have the meaning given in Section 2(j) hereof.
 
“L/C Issuer” shall mean any Bank that from time to time issues a Letter of
Credit under the Credit Agreement.
 
“Letters of Credit” shall mean any letters of credit issued from time to time
pursuant to the terms of the Credit Agreement.
 
“Letter of Credit Collateral Obligations” shall mean all of the obligations of
the Credit Agreement Borrowers under the Credit Agreement to deposit cash with
the Collateral Agent with respect to Outstanding Letter of Credit Exposure.
 
“Loan Document” shall mean the “Loan Documents” as defined in the Credit
Agreement as in effect on the date hereof, together with any analogous
definition set forth in any Successor Credit Agreement.
 
“Loan Parties” shall mean the Company, the other Credit Agreement Borrowers and
the Guarantors.
 
“Make-Whole Amount” shall mean the “Make-Whole Amount” as defined in the 2001
Note Agreement as in effect on the date hereof or 2007 Note Agreement as in
effect on the date hereof, as applicable, and any analogous definition set forth
in any Notes Documents pertaining to any Additional Notes.
 
“Noteholders” shall mean the 2001 Noteholders, the 2007 Noteholders and any
Additional Noteholders.
 
“Notes” shall mean the 2001 Notes, the 2007 Notes and any Additional Notes.
 
“Notes Documents” means the 2001 Notes, the 2001 Note Agreement, the 2007 Notes,
the 2007 Note Agreement, any Additional Notes, and all note purchase agreements,
promissory notes, guaranties and other documents evidencing or executed in
connection with any series of Notes.
 
 
6

--------------------------------------------------------------------------------

 
 
“Outstanding Letter of Credit Exposure” at any time shall mean the undrawn face
amount of all outstanding Letters of Credit at such time; provided, that the
undrawn face amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the undrawn face amount of such Letter of Credit in effect
at such time.


“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization, a government or any department or agency thereof or any other
entity.
 
“Pro Rata Expenses Share” with respect to any Secured Creditor shall mean (a) at
any time before the time the commitments of the Secured Bank Creditors to make
additional loans under the Credit Agreement have been terminated, the ratio of
(i) the sum of (w) the amount of such Secured Creditor’s commitment to make
revolving credit loans under the Credit Agreement at such time, (x) if any term
loans have been made pursuant to the Credit Agreement at such time, the
aggregate outstanding principal amount of such term loans held by such Secured
Creditor at such time, (y) the aggregate outstanding amount of any other Secured
Obligations owed to such Secured Creditor under any Related Credit Arrangement
at such time and (z) the aggregate outstanding principal amount of the Notes
held by such Secured Creditor at such time, to (ii) the sum of (w) the total of
the commitments of the Bank Lenders to make revolving credit loans under the
Credit Agreement at such time, (x) if any term loans have been made pursuant to
the Credit Agreement at such time, the aggregate outstanding principal amount of
such term loans held by all Secured Creditors at such time, (y) the aggregate
outstanding amount of any other Secured Obligations owed to all Secured Creditor
under the Related Credit Arrangements at such time and (z) the aggregate
outstanding principal amount of all of the Notes at such time or (b) at any time
on and after the time the commitments of the Secured Bank Creditors to make
additional loans under the Credit Agreement have been terminated, the ratio of
(i) the sum of (w) the aggregate outstanding principal amount of such Secured
Creditor’s outstanding revolving credit loans under the Credit Agreement at such
time, (x) if any term loans have been made pursuant to the Credit Agreement at
such time, the aggregate outstanding principal amount of such term loans held by
such Secured Creditor at such time, (y) the aggregate outstanding amount of any
other Secured Obligations owed to such Secured Creditor under any Related Credit
Arrangement at such time and (z) the aggregate outstanding principal amount of
the Notes held by such Secured Creditor at such time, to (ii) the sum of (w) the
aggregate outstanding principal amount of all Secured Creditor’s outstanding
revolving credit loans under the Credit Agreement at such time, (x) if any term
loans have been made pursuant to the Credit Agreement at such time, the
aggregate outstanding principal amount of such term loans held by all Secured
Creditors at such time, (y) the aggregate outstanding amount of any other
Secured Obligations owed to all Secured Creditor under the Related Credit
Arrangements at such time and (z) the aggregate outstanding principal amount of
all of the Notes at such time.
 
“Related Credit Arrangement” shall have the meaning set forth in the recitals to
this Agreement.
 
“Required Holders” at any time shall mean Noteholders holding more than 50% of
the principal amount of the Notes at such time outstanding (exclusive of Notes
then owned by the Company, any of its subsidiaries or any of its Affiliates or
any Person that is not party hereto).
 
 
7

--------------------------------------------------------------------------------

 
 
“Required Lenders” shall mean the “Required Lenders” as defined in the Credit
Agreement as in effect on the date hereof, and any analogous definition set
forth in any Successor Credit Agreement.
 
“Required Secured Creditors” at any time shall mean both (a) the Required
Lenders and (b) the Required Holders; provided that if at any time the Secured
Obligations owing to the Secured Bank Creditors or the Noteholders, as the case
may be, is less than 10% of the aggregate amount of all Secured Obligations at
such time (the Secured Bank Creditors or the Noteholders, as the case may be, a
“Deminimis Group”), then the Secured Creditors shall be determined without
regard to clause (a) if the Deminimis Group is the Secured Bank Creditors, and
clause (b) if the Deminimis Group is the Noteholders.  For the purpose of the
foregoing calculation, the amount of Secured Obligations owing to the Secured
Bank Creditors with respect to Letters of Credit shall be the sum of (i) the
Outstanding Letter of Credit Exposure, plus, the (ii) the amount of all drawings
under Letters of Credit that have not been either reimbursed by the Company or
refinanced as loans under the Credit Agreement.
 
“Secured Bank Creditors” shall mean, collectively, the Bank Agent, the Banks,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Card Related
Products Banks and each co-agent or sub-agent appointed by the Bank Agent from
time to time pursuant to the Credit Agreement.
 
“Secured Creditors” shall mean the Collateral Agent and each co-agent or
sub-agent appointed by the Collateral Agent from time to time pursuant to this
Agreement, the Secured Bank Creditors and the Noteholders.
 
“Secured Obligations” shall mean (a) the Collateral Agent Obligations, (b)
(i) all principal and interest on the loans advanced from time to time under the
Credit Agreement and all other advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any loan or Letter of Credit made pursuant to any Loan
Document and (ii) all obligations of any Loan Party arising under Related Credit
Arrangements (c) (i) all principal, Make-Whole Amount, if any, and interest on
the Notes and all other advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Notes Document or
otherwise with respect to any Note issued pursuant to any Notes Document, (d)
all of the other present or future indebtedness, liabilities and obligations of
any Loan Party now or hereafter owed to any or all of the Collateral Agent, the
Bank Agent, the Banks or the Noteholders, evidenced by or arising under, by
virtue of or pursuant to this Agreement, any Applicable Credit Document, the
Collateral Documents or the Guaranty Agreements, whether such indebtedness,
liabilities and obligations are direct or indirect, joint, several or joint and
several, and (e) all costs and expenses incurred in connection with enforcement
and collection of any of the foregoing, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof pursuant
to any proceeding under the Bankruptcy Code or in a similar process in any
proceeding under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law
naming such Person as the debtor in such proceeding.  The term “Secured
Obligations” shall include all of the foregoing indebtedness, liabilities and
obligations whether or not allowed as a claim in any bankruptcy, insolvency,
receivership or similar proceeding.
 
 
8

--------------------------------------------------------------------------------

 
 
“Successor Credit Agreement” shall mean any replacement, refinancing or
restructuring of the Credit Agreement then in effect; provided that each
Successor Lender thereunder or an agent duly authorized to act on behalf of all
such Successor Lenders has executed a joinder to this Agreement and delivered
same to the Collateral Agent in compliance with Section 22 hereof.
 
“Successor Lender” shall mean each financial institution or lender that has
entered into one or more agreements with one or more of the Loan Parties from
time to time either extending the maturity of or refinancing all or any portion
of the Secured Obligations under the Credit Agreement then in effect or making
additional extensions of credit under the Credit Agreement then in effect and is
intended to be secured on a pari passu basis pursuant to the Collateral
Documents.
 
“Termination Date” shall mean the earlier of (a) the first day on which (i) the
Facility Termination Date shall have occurred and (ii) all of the principal,
Make-Whole Amount, if any, and interest on the Notes and all other amounts due
and owing the Noteholders under the Notes Documents shall have been paid in
full; provided that a Facility Termination Date shall be deemed to have not
occurred pursuant to clause (a)(i) of this definition to the extent an existing
Credit Agreement is being substantially simultaneously replaced with a Successor
Credit Agreement, and (b) the “Collateral Release Date” as defined in the Credit
Agreement, the 2001 Note Agreement and the 2007 Note Agreement and any analogous
definition set forth in any Successor Credit Agreement or in any other Notes
Document shall have occurred.
 
“2001 Note Agreement” shall mean the Note Purchase Agreement, dated as of May 1,
2001, originally between the Company and the purchasers listed on Schedule A
thereto, as amended by the First Amendment thereto dated as of June 15, 2003 and
the Second Amendment thereto dated as of the date hereof, and as amended,
restated, supplemented or otherwise modified from time to time.
 
“2001 Noteholders” shall mean holders of the 2001 Notes as set forth on Annex A
hereto, together with each other holder from time to time of the 2001 Notes that
becomes a party hereto and each of their respective successors and assigns.
 
“2001 Notes” shall mean the Company’s 6.96% Senior Notes due May 1, 2013 issued
pursuant to the 2001 Note Agreement, together with any replacements therefor
issued pursuant to the 2001 Note Agreement.
 
“2007 Note Agreement” shall mean the Note Purchase Agreement, dated as of
December 12, 2007, originally between the Company and the purchasers listed on
Schedule A thereto, as amended by the First Amendment thereto dated as of the
date hereof, and as amended, restated, supplemented or otherwise modified from
time to time.
 
“2007 Noteholders” shall mean holders of the 2007 Notes as set forth on Annex B
hereto together with each other holder from time to time of the 2007 Notes that
becomes a party hereto and each of their respective successors and assigns.
 
 
9

--------------------------------------------------------------------------------

 
 
“2007 Notes” shall mean the Company’s 6.11% Series 2007-A Senior Notes due
December 12, 2019 issued pursuant to the 2007 Note Agreement, together with any
replacements therefor issued pursuant to the 2007 Note Agreement.
 
“2007 NPA Additional Notes” shall mean any “Additional Notes” issued pursuant to
the 2007 Note Agreement, together with any notes issued in replacement or
substitution therefor pursuant to the 2007 Note Agreement.
 
2.    Collateral Agency Provisions.
 
(a)   Appointment of Collateral Agent.  Subject in all respects to the terms and
provisions of this Agreement, the Secured Bank Creditors and the Noteholders
hereby appoint Bank of America to act as agent for the benefit of the Secured
Creditors with respect to the liens upon and the security interests in the
Collateral and the rights and remedies granted under and pursuant to the
Collateral Documents, and Bank of America hereby accepts such appointment and
agrees to act as such agent.  The appointment of the Collateral Agent pursuant
to this Agreement shall be effective with respect to all financing statements
filed in any filing office with respect to any Loan Party prior to the date of
this Agreement on and as of the date such financing statements were filed.  The
agency created hereby shall in no way impair or affect any of the rights and
powers of, or impart any duties or obligations upon, Bank of America in its
individual capacity as a Secured Bank Creditor or as Bank Agent.  To the extent
legally necessary to enable the Collateral Agent to enforce or otherwise
foreclose and realize upon any of the liens or security interests in the
Collateral in any legal proceeding which the Collateral Agent either commences
or joins as a party in accordance with the terms hereof, each of the Secured
Creditors agrees to join as a party in such proceeding and take such action
therein concurrently to enforce and obtain a judgment for the payment of the
Secured Obligations held by it.
 
(b)   Duties of Collateral Agent.  Subject to the Collateral Agent having been
directed to take such action in accordance with the terms of this Agreement,
each Secured Bank Creditor hereby and each Noteholder irrevocably authorizes the
Collateral Agent to take such action on its behalf under the provisions of the
Collateral Documents and any other instruments, documents and agreements
referred to therein and to exercise such powers thereunder as are specifically
delegated to the Collateral Agent by the terms thereof and such other powers as
are reasonably incidental thereto.  Subject to the provisions of Section 11
hereof, the Collateral Agent is hereby irrevocably authorized to take all
actions on behalf of the Secured Creditors to enforce the rights and remedies of
the Collateral Agent and the other Secured Creditors provided for in the
Collateral Documents or by applicable law with respect to the liens upon and
security interests in the Collateral granted to secure the Secured Obligations;
provided, however, that, notwithstanding any provision to the contrary in any
Collateral Documents, (i) the Collateral Agent shall act solely at and in
accordance with the written direction of the Required Secured Creditors, (ii)
the Collateral Agent shall not, without the written consent of the Required
Lenders and the Required Holders, release or terminate by affirmative action or
consent to any lien upon or security interest in any Collateral granted under
any Collateral Documents (except (x) upon dispositions of Collateral by a Loan
Party as permitted in accordance with the terms of the Credit Agreement and the
Note Agreements prior to the occurrence of an Event of Default, and (y) upon
disposition of such Collateral after an Event of Default pursuant to direction
given under clause (i) hereof), and (iii) the Collateral Agent shall not accept
any Secured Obligations in whole or partial consideration for the disposition of
any Collateral without the written consent of the Required Lenders and the
Required Holders.  The Collateral Agent agrees to make such demands and give
such notices under the Collateral Documents as may be requested by, and to take
such action to enforce the Collateral Documents and to foreclose upon, collect
and dispose of the Collateral or any portion thereof as may be directed by, the
Required Secured Creditors; provided, however, that the Collateral Agent shall
not be required to take any action that is determined by the Collateral Agent in
good faith to be contrary to law or the terms of the Collateral Documents or
this Agreement or not subject to a reasonably satisfactory indemnity
hereunder.  Once a direction to take any action has been given by the Required
Secured Creditors to the Collateral Agent, and subject to any other directions
which may be given from time to time by the Required Secured Creditors,
decisions regarding the manner in which any such action is to be implemented and
conducted (with the exception of any decision to settle, compromise or dismiss
any legal proceeding, with or without prejudice) shall be made by the Collateral
Agent, with the assistance and upon the advice of its counsel.  Notwithstanding
the provisions of the preceding sentence, any and all decisions to settle,
compromise or dismiss any legal proceeding, with or without prejudice, which
implements, approves or results in or has the effect of causing any release,
change or occurrence, where such release, change or occurrence otherwise would
require the approval of all of the Banks and Noteholders or both the Required
Lenders and Required Holders pursuant to the terms of this Agreement, also shall
require the approval of all of the Banks and Noteholders or the Required Lenders
and Required Holders, as the case may be.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)   Requesting Instructions.  The Collateral Agent may at any time request
directions from the Secured Bank Creditors and the Noteholders as to any course
of action or other matter relating to the performance of its duties under this
Agreement and the Collateral Documents and the Secured Bank Creditors and the
Noteholders shall respond to such request in a reasonably prompt manner.
 
(d)   Emergency Actions.  If the Collateral Agent has asked the Secured Bank
Creditors and the Noteholders for instructions following the receipt of any
notice of an Event of Default and if the Required Secured Creditors have not
responded to such request within 30 days, the Collateral Agent shall be
authorized to take such actions (which shall not be inconsistent with the
provisions of the Credit Agreement, any Notes Document or any Collateral
Document) with regard to such Event of Default which the Collateral Agent, in
good faith, believes to be reasonably required to protect the Collateral from
damage or destruction; provided, however, that once instructions have been
received from the Required Secured Creditors, the actions of the Collateral
Agent shall be governed thereby and the Collateral Agent shall not take any
further action which would be contrary thereto.
 
(e)   Collateral Document Amendments.  An amendment, supplement, modification,
restatement  or waiver of any provision of any Collateral Document, any consent
to any departure by any Loan Party therefrom, or the execution or acceptance by
the Collateral Agent of any Collateral Document not in effect on the date hereof
shall be effective if, and only if, consented to in writing by the Required
Secured Creditors; provided, however, that, (i) no such amendment, supplement,
modification, restatement, waiver, consent or such Collateral Document not in
effect on the date hereof which imposes any additional responsibilities upon the
Collateral Agent shall be effective without the written consent of the
Collateral Agent, (ii) no such amendment, supplement, modification, waiver or
consent shall release any Collateral from the lien or security interest created
by any Collateral Document not subject to the exception in clause (ii) of the
proviso in Section 2(b) hereof or narrow the scope of the property or assets in
which a lien or security interest is granted pursuant to any Collateral Document
or change the description of the obligations secured thereby without the written
consent of all of the Banks and the Noteholders, and (iii) no such consent of
the Required Secured Creditors shall be required for the execution and
acceptance of any additional Collateral Documents in accordance with the
provisions of the Notes Documents and the Credit Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)    Administrative Actions.  The Collateral Agent shall have the right to
take such actions hereunder and under the Collateral Documents, not inconsistent
with the instructions of the Required Secured Creditors or the terms of the
Collateral Documents and this Agreement, as the Collateral Agent deems necessary
or appropriate to perfect or continue the perfection of the liens on the
Collateral for the benefit of the Secured Creditors.
 
(g)   Collateral Agent Acting Through Others.  The Collateral Agent may perform
any of its duties under this Agreement and the Collateral Documents by or
through attorneys (which attorneys may be the same attorneys who represent the
Bank Agent or any other Secured Creditor), agents or other Persons reasonably
deemed appropriate by the Collateral Agent.  In addition, the Collateral Agent
may act in good faith reliance upon the opinion or advice of attorneys selected
by the Collateral Agent.  In all cases the Collateral Agent may pay customary
and reasonable compensation to all such attorneys, agents or other Persons as
may be employed in connection with the performance of its duties under this
Agreement and the Collateral Documents.  Without limitation of the foregoing,
each of the Secured Creditors agrees that the Bank Agent is hereby appointed as
the agent of the Collateral Agent with respect to any Collateral (or any account
in which such Collateral is held) at any time in the possession or control of
the Bank Agent for purpose of perfecting (to the extent not otherwise perfected
and to the fullest extent permitted by applicable law) the Collateral Agent's
lien and security interest in such Collateral; provided, that the Bank Agent
hereby disclaims any representation as to the adequacy of any steps taken by it
to perfect any lien or security interest on any such Collateral (or account) and
shall have no responsibility, duty, obligation or liability for such perfection
or failure to perfect, it being understood that the sole purpose of this
appointment is to enable the Collateral Agent to obtain a perfected lien or
security interest in such Collateral to the extent, if any, that such perfection
results from the possession or control of such Collateral or any such account by
the Bank Agent.  In furtherance of the foregoing, the Company and each other
Loan Party (by its acknowledgment hereto) hereby grants a security interest
securing the Secured Obligations in any such Collateral that the Bank Agent may
now or from time to time hereafter control or possess for the benefit of all of
the Secured Creditors.
 
(h)   Resignation and Removal of Collateral Agent.
 
(i)    The Collateral Agent (A) may resign at any time upon notice to the
Secured Bank Creditors and Noteholders, and (B) may be removed at any time upon
the written request of the Required Secured Creditors sent to the Collateral
Agent and the other Secured Creditors.
 
 
12

--------------------------------------------------------------------------------

 
 
(ii)   If the Collateral Agent shall resign or be removed, the Required Secured
Creditors shall have the right to select a replacement Collateral Agent by
notice to the Collateral Agent and the other Secured Creditors.
 
(iii)   No resignation or removal of the Collateral Agent shall become effective
until a replacement Collateral Agent shall have been selected as provided herein
and shall have assumed in writing the obligations of the Collateral Agent
hereunder and under the Collateral Documents.  In the event that a replacement
Collateral Agent shall not have been selected as provided herein or shall not
have assumed such obligations within 90 days after the resignation or removal of
the Collateral Agent, then the Collateral Agent may, at its discretion, either
appoint a replacement Collateral Agent that meets the qualifications of clause
(v) below or apply to a court of competent jurisdiction to appoint a replacement
Collateral Agent.
 
(iv)   Upon the acceptance of a successor’s appointment as Collateral Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the resigning or removed Collateral
Agent (other any rights to indemnity payments or other amounts owed to the
resigning or removed Collateral Agent as of the effective date of its
replacement), and the resigning or removed Collateral Agent shall be discharged
from all of its duties and obligations hereunder or under the other Collateral
Documents.  The fees payable by the Credit Agreement Borrowers to a successor
Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Credit Agreement Borrowers and such
successor.  After the resigning or removed Collateral Agent’s resignation or
removal hereunder and under the other Collateral Documents has become effective,
the provisions of this Section 2 shall continue in effect for the benefit of
such resigning or removed Collateral Agent, its sub-agents and the other
Indemnitees in respect of any actions taken or omitted to be taken by any of
them while the resigning or removed Collateral Agent was acting as Collateral
Agent
 
(v)   Any replacement Collateral Agent shall be a bank, trust company, or
insurance company having capital, surplus and undivided profits of at least
$250,000,000.
 
(i)    Indemnification of Collateral Agent.  The Company and each other Loan
Party (by its acknowledgment hereto) hereby jointly and severally agree to
indemnify and hold the Collateral Agent, its officers, directors, employees and
agents (including, but not limited to, any attorneys acting at the direction or
on behalf of the Collateral Agent) harmless against any and all costs, claims,
damages, penalties, liabilities, losses and expenses (including, but not limited
to, court costs and attorneys’ fees and disbursements) which may be incurred by
or asserted against the Collateral Agent or any such officers, directors,
employees and agents by reason of its status as agent hereunder or which
pertain, whether directly or indirectly, to this Agreement, the Collateral
Documents or to any action or failure to act of the Collateral Agent as agent
hereunder, except to the extent any such action or failure to act by the
Collateral Agent is determined by a court of competent jurisdiction by final and
nonappealable judgment to have constituted gross negligence or willful
misconduct.  The obligations of the Loan Parties under this Section 2(i) shall
survive the payment in full of the Secured Obligations and the termination of
this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
(j)    Liability of Collateral Agent.  In the absence of the determination by a
court of competent jurisdiction by final and nonappealable judgment that such
action or failure to act has constituted gross negligence, willful misconduct or
a breach of this Agreement, the Collateral Agent will not be liable to any
Secured Creditor for any action or failure to act or any error of judgment,
negligence, mistake or oversight on its part or on the part of any of its
officers, directors, employees or agents.  To the extent not paid by the Loan
Parties, each Secured Creditor hereby severally, and not jointly, agrees to
indemnify and hold the Collateral Agent and each of its officers, directors,
employees and agents (collectively, “Indemnitees”) harmless from and against any
and all liabilities, costs, claims, damages, penalties, losses and actions of
any kind or nature whatsoever (including, without limitation, the fees and
disbursements of counsel for any Indemnitee) incurred by or asserted against any
Indemnitee arising out of or in relation to this Agreement or the Collateral
Documents or its status as agent hereunder or any action taken or omitted to be
taken by any Indemnitee pursuant to and in accordance with any of the Collateral
Documents and this Agreement, except to the extent determined by a court of
competent jurisdiction by final and nonappealable judgment to have constituted
the gross negligence or willful misconduct or breach of this Agreement by such
Indemnitee, with each Secured Creditor being liable only for its Pro Rata
Expenses Share, as of the date of the occurrence of the event giving rise to the
claim for which indemnity is sought, of any such indemnification liability.  The
obligations of the Secured Creditors under this Section 2(j) shall survive the
payment in full of the Secured Obligations and the termination of this
Agreement.
 
(k)   No Reliance on Collateral Agent.  Neither the Collateral Agent nor any of
its officers, directors, employees or agents (including, but not limited to, any
attorneys acting at the direction or on behalf of the Collateral Agent) shall be
deemed to have made any representations or warranties, express or implied, with
respect to, nor shall the Collateral Agent or any such officer, director,
employee or agent be liable to any other Secured Creditor or responsible for (i)
any warranties or recitals made by any Loan Party in the Collateral Documents or
any other agreement, certificate, instrument or document executed by any Loan
Party in connection therewith, (ii) the due or proper execution or authorization
of this Agreement or any Collateral Documents by any party other than the
Collateral Agent, or the effectiveness, enforceability, validity, genuineness or
collectibility as against any Loan Party of any Collateral Document or any other
agreement, certificate, instrument or document executed by any of the Loan
Parties in connection therewith, (iii) the present or future solvency or
financial worth of any Loan Party, or (iv) the value, condition, existence or
ownership of any of the Collateral or the perfection of any lien upon or
security interest in the Collateral (whether now or hereafter held or granted)
or the sufficiency of any action, filing, notice or other procedure taken or to
be taken to perfect, attach or vest any lien or security interest in the
Collateral.  Except as may be required by Section 2(b) hereof, the Collateral
Agent shall not be required, either initially or on a continuing basis, to (A)
make any inquiry, investigation, evaluation or appraisal respecting, or enforce
performance by any Loan Party of, any of the covenants, agreements or
obligations of any Loan Party under any Collateral Document, or (B) undertake
any other actions (other than actions expressly required to be taken by it under
this Agreement).  Nothing in any of the Collateral Documents, expressed or
implied, is intended to or shall be so construed as to impose upon the
Collateral Agent any obligations, duties or responsibilities except as set forth
in this Agreement and therein.  The Collateral Agent shall be protected in
acting upon any notice, request, consent, certificate, order, affidavit, letter,
telegram, telecopy or other paper or document given to it by any Person
reasonably and in good faith believed by it to be genuine and correct and to
have been signed or sent by such Person.  The Collateral Agent shall have no
duty to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Applicable Credit Document.  Except upon the
direction of the Required Secured Creditors pursuant to Section 2(b) of this
Agreement, the Collateral Agent will not be required to inspect the properties
or books and records of any Loan Party for any purpose, including to determine
compliance by the Loan Parties with their respective covenants respecting the
perfection of security interests.
 
 
14

--------------------------------------------------------------------------------

 
 
(l)    Limited Agency.  Each Secured Creditor agrees that it is the intent of
such Secured Creditor to limit the scope of the powers of the Collateral Agent
to the specific powers delegated hereunder, together with such powers as are
reasonably incidental thereto, and the Collateral Agent does not and shall not
have any right or authority to bind such Secured Creditor in any other manner or
thing whatsoever.
 
3.    Lien Priorities.  Each Secured Creditor, the Company and each other Loan
Party (by its acknowledgment hereto) agrees that the (i) Collateral Agent shall
be the secured party or beneficiary, as applicable, under the Collateral
Documents for the benefit of all of the Secured Creditors in accordance with
this Agreement and (ii) notwithstanding the relative priority or the time of
grant, creation, attachment or perfection under applicable law of any security
interests and liens, if any, of any of the Collateral Agent or any other Secured
Creditor upon or in any of the Collateral to secure any Secured Obligations,
whether such security interests and liens are now existing or hereafter acquired
or arising and whether such security interests and liens are in or upon now
existing or hereafter arising Collateral, such security interests and liens
shall be first and prior security interests and liens in favor of the Collateral
Agent to secure the Secured Obligations on a pari passu basis for the benefit of
the Secured Creditors in accordance with the terms of this Agreement.
 
4.    Certain Notices.  Each Secured Creditor that has actual knowledge of an
Enforcement, or facts which indicate that an Enforcement has occurred, shall
deliver to the Collateral Agent a written statement describing such Enforcement
or facts, but the failure to give any of the foregoing notice shall not create a
cause of action against or cause a forfeiture of any rights of the Secured
Creditor failing to give such notice or create any claim or right on behalf of
any third party.  The Collateral Agent agrees to deliver to each Noteholder and
to the Bank Agent a copy of each notice described in this Section 4 as soon as
practicable after receipt thereof.
 
5.    Distribution of Proceeds of Collateral After Enforcement.
 
(a) On and after the occurrence of an Enforcement, (i) all proceeds of
Collateral held or received by the Collateral Agent or any other Secured
Creditor (including, without limitation, any amount of any balances held by the
Collateral Agent or any other Secured Creditor for the account of any Loan Party
or any other property held or owing by it to or for the credit or for the
account of any Loan Party setoff or appropriated by it, but excluding, (x)
except as otherwise provided in Section 5(b), amounts on deposit in the Special
Cash Collateral Account provided for in such Section 5(b), and (y) any cash
collateral provided to the Bank Agent or the L/C Issuer pursuant to Section
2.16(a)(ii) of the Credit Agreement as in effect on the date hereof or any
analogous provision set forth in any Successor Credit Agreement with respect to
any Bank that is a “Defaulting Lender”) and (ii) any other payments received,
directly or indirectly, by the Collateral Agent or any other Secured Creditor on
or with respect to any Secured Obligation (including, without limitation, any
payment under any Guaranty Agreement, any payment in an insolvency or
reorganization proceeding and the proceeds from any sale of any Secured
Obligations or any interest therein to any Loan Party or any affiliate of any
Loan Party) shall be delivered to the Collateral Agent and distributed as
follows:
 
 
15

--------------------------------------------------------------------------------

 
 
(i)    First, to the Collateral Agent in the amount of any unpaid Collateral
Agent Obligations;
 
(ii)   Second, to the extent proceeds remain, to the Secured Creditors in the
amount of any unreimbursed amounts paid by the Secured Creditors to any
Indemnitee pursuant to Section 2(i) hereof, pro rata in proportion to the
respective unreimbursed amounts thereof paid by each Secured Creditor;
 
(iii)   Third, to the extent proceeds remain, to the Secured Bank Creditors and
the Noteholders in the amount of any reasonable out-of-pocket costs and expenses
incurred after the occurrence of an Enforcement by the Secured Bank Creditors or
the Noteholders in enforcing or defending any of its rights under the Applicable
Credit Documents, in each case, to the extent such costs and expenses are
required to be reimbursed under the Applicable Credit Documents;
 
(iv)   Fourth, to the extent proceeds remain, to the payment of any other
Secured Obligations of the Secured Creditors pro rata in proportion to the
respective amounts thereof owed to each Secured Creditor (and, for this purpose,
Letter of Credit Collateral Obligations shall be considered to have been paid to
the extent of any amount then on deposit in the Special Cash Collateral Account
provided for in Section 5(b) below); and
 
(v)   Finally, after the Secured Obligations have been finally paid in full in
cash, the balance of proceeds of the Collateral, if any, shall be paid to the
Loan Parties, as applicable, or as otherwise required by law.
 
For the avoidance of doubt, prior to the occurrence of an Enforcement, subject
to the terms of the Applicable Credit Documents, the Secured Creditors may
accept and apply payments made from any source (including proceeds of
Collateral) on or in respect of the Secured Obligations owing to such Secured
Creditor without any obligation hereunder to turn over any such payments to the
Collateral Agent or share any such payments with any other Secured Lender.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)   Any payment pursuant to clause (iv) of Section 5(a) above with respect to
Letter of Credit Collateral Obligations shall be paid to the Collateral Agent
for deposit in an account with the Collateral Agent (the “Special Cash
Collateral Account”) to be held as Collateral for the Secured Obligations and
disposed of as provided herein.  On each date after the occurrence of an
Enforcement on which a payment is made to a beneficiary pursuant to a draw on a
Letter of Credit, the Collateral Agent shall, to the extent of funds available
therefor, distribute to the Bank Agent from the Special Cash Collateral Account
for application to the payment of the reimbursement obligation due to the Banks
with respect to such draw an amount equal to the product of (1) the amount then
on deposit in the Special Cash Collateral Account, and (2) a fraction, the
numerator of which is the amount of such draw and the denominator of which is
the amount of the Outstanding Letter of Credit Exposure immediately prior to
such draw.  On each date after the occurrence of an Enforcement on which a
reduction in the Outstanding Letter of Credit Exposure occurs other than on
account of a payment made to a beneficiary pursuant to a draw on a Letter of
Credit, then the Collateral Agent shall distribute from the Special Cash
Collateral Account an amount equal to the product of (1) the amount then on
deposit in the Special Cash Collateral Account and (2) a fraction the numerator
of which is the amount of such reduction in the Outstanding Letters of Credit
Exposure and the denominator of which is the amount of the Outstanding Letters
of Credit Exposure immediately prior to such reduction, which amount shall be
distributed as provided in clause (a)(iv) of Section 5(a), above.  At such time
as the amount of the Outstanding Letter of Credit Exposure is reduced to zero,
any amount remaining in the Special Cash Collateral Account, after the
distribution therefrom as provided above, shall be distributed as provided in
clause (iv) of Section 5(a) above.
 
(c)   The Company (and each other Loan Party, by its acknowledgment hereto)
agrees that in the event any payment is made with respect to any Secured
Obligations that is delivered to the Collateral Agent pursuant to this Section
5, (i) the Secured Obligations discharged by such payment shall be the amount or
amounts of the Secured Obligations with respect to which such payment is
distributed pursuant to this Section 5 notwithstanding that the payment may have
initially been made by a Loan Party with respect to other Secured Obligations,
and (ii) such payment shall be deemed to reduce the Secured Obligations of any
Secured Creditors receiving any distributions from such payment under Section
5(a) or (b) in the amount of such distributions and shall be deemed to restore
and reinstate the Secured Obligations of any Secured Creditor making any such
payment under Section 5(a) in the amount of such payment; provided that if for
any reason such restoration and reinstatement shall not be binding against any
Loan Party, the Secured Creditors agree to take actions as shall have the effect
as placing them in the same relative positions as they would have been if such
restoration and reinstatement had been binding against the Loan Parties.
 
6.    Certain Credit Extensions and Amendments to Agreements by the Secured
Creditors; Actions Related to Collateral and Guaranty Agreements; Other Liens
and Security Interests.
 
(a)   Each Secured Bank Creditor agrees that, without the consent in writing by
the Required Holders, it will not (i) except for the Guaranty Agreements, retain
or obtain the primary or secondary obligations of any other obligor or obligors
with respect to all or any part of the Secured Obligations, or (ii) from and
after the institution of any bankruptcy or insolvency proceeding involving any
Loan Party, as respects the Collateral enter into any agreement with such Loan
Party with respect to post-petition usage of cash collateral, post-petition
financing arrangements or adequate protection.  Each Noteholder agrees that,
without the consent in writing by the Bank Agent or Required Lenders, it will
not (1) except for the Guaranty Agreements, retain or obtain the primary or
secondary obligations of any other obligor or obligors with respect to all or
any part of the Secured Obligations, or (2) from and after the institution of
any bankruptcy or insolvency proceeding involving any Loan Party, as respects
the Collateral enter into any agreement with such Loan Party with respect to
post-petition usage of cash collateral, post-petition financing arrangements or
adequate protection.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)   Each Secured Creditor agrees that it will have recourse to the Collateral
only through the Collateral Agent, that it shall have no independent recourse
thereto and that it shall refrain from exercising any rights or remedies under
the Collateral Documents which have or may have arisen or which may arise as a
result of an Event of Default or an acceleration of the maturities of the
Secured Obligations, except that with the approval of the Collateral Agent
(acting at the direction of the Required Secured Creditors), any Secured
Creditor may setoff any amount of any balances held by it for the account of any
Loan Party or any other property held or owing by it to or for the credit or for
the account of any Loan Party provided that the amount setoff is delivered to
the Collateral Agent for application pursuant to Section 5 hereof.  Without such
approval and direction, no Secured Creditor shall setoff any such amount.  For
the purposes of perfection any setoff rights which may be available under
applicable law, any balances held by the Collateral Agent or any Secured
Creditor for the account of any Loan Party or any other property held or owing
by the Collateral Agent or any other Secured Creditor to or for the credit or
account of any Loan Party shall be deemed to be held as agent for all Secured
Creditors.
 
(c)   Neither the Collateral Agent nor any other Secured Creditor shall take or
receive a security interest in or a lien upon any of the property or assets of
any Loan Party as security for the payment of any Secured Obligations other than
liens and security interests granted to the Collateral Agent in the Collateral
pursuant to the Collateral Documents.  The existence of a common law lien and
set off rights on deposit or securities accounts shall not be prohibited by the
provisions of this Section 6(c) provided that any realization on such lien or
set off rights and the application of the proceeds thereof shall be subject to
the provisions of this Agreement.
 
(d)   Nothing contained in this Agreement shall (i) prevent any Secured Creditor
from imposing a default rate of interest in accordance with the Applicable
Credit Documents, or prevent a Secured Creditor from raising any defenses in any
action in which it has been made a party defendant or has been joined as a third
party, except that the Collateral Agent may direct and control any defense
directly relating to the Collateral or any one or more of the Collateral
Documents as directed by the Required Secured Creditors, which shall be governed
by the provisions of this Agreement, (ii) affect or impair the right any Secured
Creditor may have under the terms and conditions governing any Secured
Obligation to accelerate and demand repayment of such Secured Obligation, (iii)
prevent any Secured Creditor from agreeing to new or modified covenants and
other terms under, or otherwise amending, any Applicable Credit Documents, or
(iv) restrict the Bank Agent or the L/C Issuer in obtaining or applying cash
collateral provided to the Bank Agent or the L/C Issuer pursuant to Section
2.16(a)(ii) of the Credit Agreement as in effect on the date hereof or any
analogous provision set forth in any Successor Credit Agreement with respect to
any Bank that is a “Defaulting Lender.”  Subject only to the express limitations
set forth in this Agreement, each Secured Creditor retains the right to freely
exercise its rights and remedies as a general creditor of the Loan Parties in
accordance with applicable law and agreements with the Loan Parties, including
without limitation the right to file a lawsuit and obtain a judgment therein
against the Loan Parties and to enforce such judgment against any assets of the
Loan Parties other than the Collateral.  Nothing contained in this Agreement
shall be construed as an amendment of, or a waiver of or a consent to the
departure by any Loan Party from, any provision of any Applicable Credit
Document.
 
 
18

--------------------------------------------------------------------------------

 
 
(e)   Subject to the provisions set forth in this Agreement, each Secured
Creditor and its affiliates may (without having to account therefor to any
Secured Creditor) own, sell, acquire and hold equity and debt securities of the
Loan Parties and lend money to and generally engage in any kind of business with
the Loan Parties (as if, in the case of Bank of America, it was not acting as
Collateral Agent), and, subject to the provisions of this Agreement, the Secured
Creditors and their affiliates may accept dividends, interest, principal
payments, fees and other consideration from the Loan Parties for services in
connection with this Agreement or otherwise without having to account for the
same to the other Secured Creditors, provided that any such amounts which
constitute Secured Obligations are provided for in the Applicable Credit
Documents.
 
7.    Accounting; Adjustments.
 
(a)   The Collateral Agent and each other Secured Creditor agrees to render an
accounting to any of the others of the amounts of the outstanding Secured
Obligations, receipts of payments from the Loan Parties or from the Collateral
and of other items relevant to the provisions of this Agreement upon the
reasonable request from one of the others as soon as reasonably practicable
after such request, giving effect to the application of payments and the
proceeds of Collateral as hereinbefore provided in this Agreement.
 
(b)   Each Secured Creditor agrees that (i) to the extent any amount distributed
to it hereunder is in excess of the amount due to be distributed to it
hereunder, it shall pay to the Collateral Agent for distribution to the other
Secured Creditors such amounts so that, after giving effect to such payments,
the amounts received by all Secured Creditors are equal to the amounts to be
paid to them hereunder, and (ii) in the event any payment made to any Secured
Creditor is subsequently invalidated, declared fraudulent or preferential, set
aside or required to be paid to a trustee, receiver, or any other party under
any bankruptcy act, state or federal law, common law or equitable cause, then
each of the Secured Parties shall pay to the Collateral Agent for distribution
to the Secured Creditors such amounts so that, after giving effect to the
payments hereunder by all such Secured Creditors, the amounts received by all
Secured Creditors are not in excess of the amounts to be paid to them hereunder
as though any payment so invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid had not been made.
 
8.    Notices.  Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered hereunder shall be in
writing, and shall be deemed to have been validly served, given or delivered
three (3) business days after deposit in the United States mails, with proper
postage prepaid, one business day after delivery to a courier for next day
delivery, upon delivery by courier or upon transmission by telecopy or similar
electronic medium (provided that a copy of any such notice sent by such
transmission is also sent by one of the other means provided hereunder within
one day after the date sent by such transmission) to the addresses set forth
below the signatures hereto, with a copy to any person or persons set forth
below such signature shown as to receive a copy, or to such other address as any
party designates to the others in the manner herein prescribed.  Any notice
required to be served, given or delivered to the Secured Bank Creditors
hereunder may be satisfied by providing such notice to the Bank Agent in
accordance with the terms of this Section 8.  Any party giving notice to any
other party hereunder shall also use its best efforts to give copies of such
notice to all other parties, but the failure to do so shall not create a cause
of action against the Secured Party failing to give such notice or create any
claim or right on behalf of any other Secured Party hereto and any third party.
 
 
19

--------------------------------------------------------------------------------

 
 
9.    Contesting Liens or Security Interests; No Partitioning or Marshalling of
Collateral; Contesting Secured Obligations.
 
(a)   Neither the Collateral Agent nor any other Secured Creditor shall contest
the validity, perfection, priority or enforceability of or seek to avoid, have
declared fraudulent or have put aside any lien or security interest granted to
the Collateral Agent as contemplated hereby and each Secured Creditor hereby
agrees to cooperate in the defense of any action contesting the validity,
perfection, priority or enforceability of such liens or security interests.
 
(b)   Notwithstanding anything to the contrary in this Agreement or in any
Collateral Document, no Secured Creditor (other than the Collateral Agent) shall
have the right to have any of the Collateral, or any security interest or other
property being held as security for all or any part of the Secured Obligations
by the Collateral Agent, partitioned, or to file a complaint or institute any
proceeding at law or in equity to have any of the Collateral or any such
security interest or other property partitioned (excluding the application of
any cash collateral pursuant to Section 2.16(a)(ii) of the Credit Agreement as
in effect on the date hereof or any analogous provision set forth in any
Successor Credit Agreement with respect to any Bank that is a “Defaulting
Lender” as provided therein), and each Secured Creditor hereby waives any such
right.  Each Secured Creditor hereby waives any and all rights to have the
Collateral, or any part thereof, marshalled upon any foreclosure of any of the
liens or security interests securing the Secured Obligations.
 
(c)   Neither the Collateral Agent nor any other Secured Creditor shall contest
the validity or enforceability of or seek to avoid, have declared fraudulent or
have set aside any Secured Obligations.  In the event any Secured Obligation is
invalidated, avoided, declared fraudulent or set aside for the benefit of any
Loan Party, the Collateral Agent and the other Secured Creditors agree that such
Secured Obligation shall nevertheless be considered to be outstanding for all
purposes of this Agreement.
 
10.   No Additional Rights for Loan Parties Hereunder; Secured  Obligations Held
By the Company and its Affiliates; Credit Bidding.  The Company and each other
Loan Party (by its acknowledgment hereto) acknowledges that it shall have no
rights under this Agreement (other than the limited rights to (x) receive
proceeds as set forth in clause (v) of Section 5(a) and (y) enforce the proviso
to Section 16) and agrees that it shall not use any violation of the terms of
this Agreement by any Secured Creditor as a defense to any enforcement by any
Secured Creditor against any Loan Party nor assert such violation as a
counterclaim or basis for setoff or recoupment against any Secured
Creditor.   Each Secured Creditor, the Company and each other Loan Party (by its
acknowledgment hereto), agrees that any Secured Obligations that may at any time
be held by any Loan Party or any Affiliate of any Loan Party shall not be
considered to be outstanding for any purpose under this Agreement, such Loan
Party or Affiliate shall not be a “Secured Creditor”, “Secured Bank Creditor” or
“Noteholder” under this Agreement and such Loan Party or Affiliate shall not be
entitled to the benefit of any provision of this Agreement.  The Company and
each other Loan Party (by its acknowledgment hereto) further agrees that it will
not object to, contest or oppose (or cause any other Person to object to,
contest or oppose or support any other Person in objecting to, contesting or
opposing) in any manner any “credit bid” by the Collateral Agent or any other
Secured Creditor of any of all the Secured Obligations in any sale of assets of
any Loan Party pursuant to Section 363 of the Bankruptcy Code of 1978, as
amended (the “Bankruptcy Code”), a plan of reorganization under the Bankruptcy
Code or otherwise under any other provision of the Bankruptcy Code or in a
similar process in any proceeding under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law.
 
 
20

--------------------------------------------------------------------------------

 
 
11.   Bankruptcy Proceedings.  Except as explicitly set forth herein or in the
Applicable Credit Documents, each Secured Creditor shall have the right to
initiate an action or actions in any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar proceeding in its individual capacity and to appear or be heard on any
matter before the bankruptcy or other applicable court in any such proceeding,
including, without limitation, with respect to any question concerning the
post-petition usage of Collateral and post-petition financing arrangements.  The
Collateral Agent, in its capacity as such, is not entitled to initiate such
actions on behalf of any Secured Creditor or to appear and be heard on any
matter before the bankruptcy or other applicable court in any such proceeding as
the representative of any Secured Creditor.  The Collateral Agent, in its
capacity as such, is not authorized in any such proceeding to enter into any
agreement for, or give any authorization or consent with respect to, any
determination of adequate protection with respect to the Secured Obligations or
the post-petition usage of Collateral, unless such agreement, authorization or
consent has been approved in writing by the Required Secured Creditors.  This
Agreement shall survive the commencement of any such bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar proceeding.  All references in this Agreement to the
Company or any other Loan Party shall be deemed to apply to such Company or Loan
Party as debtor-in-possession.
 
12.   Independent Credit Investigation.  Neither the Collateral Agent nor any
other Secured Creditor, nor any of their respective directors, officers, agents
or employees shall be responsible to any of the others for the solvency or
financial condition of any Loan Party or the ability of any Loan Party to repay
any of the Secured Obligations, or for the value, sufficiency, existence or
ownership of any of the Collateral, the perfection or vesting of any lien or
security interest, or the statements of any Loan Party, oral or written, or for
the validity, sufficiency or enforceability of any of the Secured Obligations,
the Applicable Credit Documents, any Collateral Document, any document or
agreement executed or delivered in connection with or pursuant to any of the
foregoing, or the liens or security interests granted by the Loan Parties to the
Collateral Agent in connection therewith.  Each of the Collateral Agent and each
other Secured Creditor has entered into its respective financial agreements with
the Loan Parties based upon its own independent investigation and, except as set
forth in Section 13, below, makes no warranty or representation to the other,
nor does it rely upon any representation by any of the others, with respect to
the matters identified or referred to in this Section.
 
 
21

--------------------------------------------------------------------------------

 
 
13.   Representations and Warranties.  The Bank Agent represents and warrants to
the Noteholders that it has the requisite authorization from each of the Banks
to enter into this Agreement on their behalf.
 
14.   Supervision of Obligations.  Except to the extent otherwise expressly
provided herein, each Secured Creditor shall be entitled to manage and supervise
the obligations of the Loan Parties to it in accordance with applicable law and
such Secured Creditor’s practices in effect from time to time without regard to
the existence of any other Secured Creditor.
 
15.   Turnover of Collateral.  If any Secured Creditor acquires custody, control
or possession of any Collateral or any proceeds thereof other than in compliance
with the terms of this Agreement, such Secured Creditor shall promptly cause
such Collateral or the proceeds thereof to be delivered to or put in the
custody, possession or control of the Collateral Agent to be held as Collateral
or for disposition and distribution in accordance with the provisions of Section
5 of this Agreement.  Until such time as such Secured Creditor shall have
complied with the provisions of the immediately preceding sentence, such Secured
Creditor shall be deemed to hold such Collateral and the proceeds thereof in
trust for the Secured Creditors entitled thereto under this Agreement.
 
16.   Amendment.  Subject to the provisions of Section 10 hereof, this Agreement
and the provisions hereof may be amended, modified or waived only by a writing
signed by the Collateral Agent, the Required Lenders (or the Bank Agent on their
behalf), the Required Holders; provided, that without the written consent of the
Company no such amendment or modification shall expressly (a) increase the
obligations of the Company or any Loan Party under Section 2(i), (b) decrease
the right of the Company to receive proceeds as set forth in clause (v) of
Section 5(a), (c) amend Section 20 so that a law other than the laws of the
State of New York governs the validity, interpretation, enforcement or effect of
this Agreement, or (d) reduce the rights of the Company to enforce the
restrictions set forth in this proviso.
 
17.   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereto, including subsequent holders of the Secured Obligations and Persons
subsequently becoming parties to any Applicable Credit Documents; provided that
(a) neither the Collateral Agent nor any Secured Creditor shall assign or
transfer any interest in any Secured Obligations or permit such Person to become
such a party to the Applicable Credit Documents unless such transfer or
assignment is made subject to this Agreement and such transferee, assignee or
Person either is bound by the terms of this Agreement pursuant to the terms of
the Applicable Credit Documents or executes and delivers to the Collateral Agent
an assumption agreement in the form of Exhibit A hereto (or such other form as
may be approved by the Collateral Agent) and (b) the appointment of any
replacement Collateral Agent shall be subject to the provisions of Section 2(h)
hereof.  In addition, by accepting any proceeds of Collateral under this
Agreement or the benefits of any Collateral Document, each Secured Creditor and
each successor, transferee or assignee of any Secured Creditor hereunder shall
be deemed to be bound by the terms and conditions set forth herein as if such
Secured Creditor and such successor, transferee or assignee shall have executed
this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
18.   Limitation Relative to Other Agreements.  Nothing contained in this
Agreement is intended to impair as between the Secured Creditors and the Loan
Parties, the rights of such Secured Creditors and the obligations of the Loan
Parties under the Applicable Credit Documents.
 
19.   Counterparts; Facsimile or Electronic Signatures.  This Agreement may be
executed in several counterparts and by each party on a separate counterpart,
each of which, when so executed and delivered, shall be an original, but all of
which together shall constitute but one and the same instrument.  In proving
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart signed by the party against whom enforcement is
sought.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
20.   Governing Law.  THIS AGREEMENT SHALL BE GOVERNED AS TO VALIDITY,
INTERPRETATION, ENFORCEMENT AND EFFECT BY THE LAWS OF THE STATE OF NEW YORK
(EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS AGREEMENT
TO BE GOVERNED BY THE LAWS OF ANY OTHER JURISDICTION).
 
21.   Construction; Inconsistencies.  Each party hereto acknowledges that each
of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the parties
hereto.  Each party hereto expressly acknowledges that in the event of any
inconsistencies between this Agreement and any Applicable Credit Document, the
terms and conditions of this Agreement shall govern and control.
 
22.   Additional Parties.  Provided that is it permitted to do so by the terms
of the Applicable Credit Documents then in effect, the Company may issue
Additional Notes and enter into one or more Successor Credit Agreements.  The
obligations outstanding under such Additional Notes and Successor Credit
Agreements, as the case may be, shall be secured by the Collateral as provided
herein and in the Collateral Documents; provided that at the time the Company
issues such Additional Notes or enters into such Successor Credit Agreement,
each purchaser of such Additional Notes or each Successor Lender party to such
Successor Credit Agreement (or agent on behalf thereof), as the case may be, in
each case to the extent not already a party hereto, shall execute and deliver to
the Collateral Agent a joinder agreement in the form of Exhibit A hereto (or
such other form as may be approved by the Collateral Agent), as applicable, by
which such Person agrees to be bound by the terms of this Agreement, and by
delivering a written acknowledgement from the Loan Parties to the Collateral
Agent (in the form set forth in such joinder or as otherwise acceptable to the
Collateral Agent) that the Loan Parties intend such additional debt to benefit
from this Agreement and the Collateral Documents and certify that the incurrence
of such additional debt complies with the terms of the Applicable Credit
Documents then in effect and complies with the following proviso; and provided
further that on the date of the issuance of such Additional  Notes or execution
and delivery of such Successor Credit Agreement, the incurrence by the Company
of $1.00 of additional indebtedness would not constitute an Event of Default
under any Applicable Credit Documents then in effect.  By their execution of
this Agreement, the Secured Creditors authorize and direct the Collateral Agent
to execute any such joinder agreement on its and their behalf.
 
 
23

--------------------------------------------------------------------------------

 
 
23.   Card Related Products Banks, Cash Management Banks and Hedge
Banks.  Anything herein or in any other Applicable Credit Document or Collateral
Document to the contrary notwithstanding, no affiliate of any Bank shall be a
Card Related Products Bank, a Cash Management Bank or Hedge Bank hereunder or be
entitled to any of the benefits of a Secured Bank Creditor hereunder or under
any other Collateral Document or have any of the obligations of any Loan Party
owed to it be treated as Secured Obligations hereunder or under any other
Collateral Document unless, (a) in the case of an affiliate party to a Card
Related Products Agreement, a Cash Management Agreement or a Swap Contract that
is in effect on the date of this Agreement (as to such existing Card Related
Products Agreements, Cash Management Agreements or Swap Contracts), such
affiliate shall have delivered to the Collateral Agent and Schiff Hardin LLP (at
the address set forth below), within 60 days of date of this Agreement, a
joinder agreement in the form of Exhibit A hereto, (b) in the case of an
affiliate that enters into a Card Related Products Agreement, a Cash Management
Agreement or a Swap Contract after the date of this Agreement, such affiliate
shall have delivered to the Collateral Agent and Schiff Hardin LLP, within 60
days after the date on which such affiliate entered into such Card Related
Products Agreement, Cash Management Agreement or Swap Contract, a joinder
agreement in the form of Exhibit A; provided that once any such affiliate is
party to this Agreement it need not execute further joinder agreements with
respect to additional Card Related Products Agreements, Cash Management
Agreements or Swap Contracts and (c) in the case of an affiliate party to a Card
Related Products Agreement, a Cash Management Agreement or a Swap Contract prior
to the date on which such affiliate’s related Bank became a party to the Credit
Agreement (as to such existing Card Related Products Agreements, Cash Management
Agreements or Swap Contracts), such affiliate shall have delivered to the
Collateral Agent and Schiff Hardin LLP, within 60 days of the date such related
Bank became a party to the Credit Agreement, a joinder agreement in the form of
Exhibit A hereto.  For purposes of this Section 23, the terms “Card Related
Product Agreement,” “Cash Management Agreement,” and “Swap Contract” shall have
the meanings set forth in the Credit Agreement as in effect on the date
hereof.  Any delivery to Schiff Hardin LLP pursuant to this Section 23 shall be
effective if sent by federal express (or equivalent overnight mail) to Schiff
Hardin LLP, 233 S. Wacker Drive, Suite 6600, Chicago, Illinois, 60606,
Attention: Mark A. Sternberg.  The Collateral Agent hereby agrees to provide to
each Secured Creditor, promptly upon request by any Secured Creditor, a complete
list of the Secured Creditors under this Agreement including any that have
joined this Agreement in accordance with this Section 23, along with a copy of
each such joinder.
 
24.   Termination.  This Agreement shall terminate upon the occurrence of the
Termination Date.
 
[Remainder of page is intentionally left blank; signature pages follow]
 
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
 

  BANK OF AMERICA, N.A., in its capacities as     Bank Agent, as Collateral
Agent and on behalf of     the Secured Bank Creditors                
 
By:
/s/ Bridgett J. Manduk      
Bridgett J. Manduk
      Title: Assistant Vice President                 Address for notices:      
    1455 Market Street, 5th Floor     Mail Code: CA5-701-05-19     San
Francisco, CA 94013           Attn: Bridgett J. Manduk    
Facsimile:415-503-5011  

 
 
 
25

--------------------------------------------------------------------------------

 
 
 

 
THE PRUDENTIAL INSURANCE COMPANY
    OF AMERICA                      
 
By:
/s/ Iris Krause        Vice President                        
Address for notices:
         
c/o Prudential Capital Group
   
Four Embarcadero Center, Suite 2700
   
San Francisco, California  94111
    Attn: Managing Director    
Facsimile: (415) 421-6233
       

 

 
PRUDENTIAL RETIREMENT INSURANCE AND
    ANNUITY COMPANY           By: Prudential Investment Management, Inc.,      
as investment manager                  
 
By:
/s/ Iris Krause       Vice President                   Address for notices:    
      c/o Prudential Capital Group    
Four Embarcadero Center, Suite 2700
   
San Francisco, California  94111
   
Attn: Managing Director
    Facsimile: (415) 421-6233  

 
 
 

--------------------------------------------------------------------------------

 
 

 
UNIVERSAL PRUDENTIAL ARIZONA
    REINSURANCE COMPANY           By: Prudential Investment Management, Inc.    
  as investment manager          
 
By:
/s/ Mitchell W. Reed       Vice President                        
Address for notices:
         
c/o Prudential Capital Group
   
Four Embarcadero Center, Suite 2700
   
San Francisco, California  94111
    Attn: Managing Director    
Facsimile: (415) 421-6233
       

 

 
ZURICH AMERICAN INSURANCE COMPANY
                By: Prudential Private Placement Investors, L.P.       (as
Investment Advisor)             By: Prudential Private Placement Investors, Inc.
      (as its General Partner)          
 
By:
/s/ Mitchell W. Reed       Vice President                   Address for notices:
          c/o Prudential Capital Group    
Four Embarcadero Center, Suite 2700
   
San Francisco, California  94111
   
Attn: Managing Director
    Facsimile: (415) 421-6233



 
 

--------------------------------------------------------------------------------

 



 
AMERICAN INTERNATIONAL GROUP, INC.
                By: AIG Asset Management (U.S.), LLC,       Investment Adviser  
       
 
 
By: /s/ David C. Patch
      Name:  David C. Patch        Title:    Vice President                 
Address for notices:           AIG, Inc. – Matched Investment Program (260765)  
  c/o AIG Asset Management     2929 Allen Parkway, A36-04     Houston, Texas
77019-21255     Attn:  Private Placements – Portfolio Operations     Facsimile:
(713) 831-1072 / email: david.patch@aig.com or     Email:
AIGGIGPVTPLACEMENTOPERATIONS@AIG.COM  

 
 
 

--------------------------------------------------------------------------------

 
 

 

 
ING LIFE INSURANCE AND ANNUITY COMPANY
    ING USA ANNUITY AND LIFE INSURANCE COMPANY     RELIASTAR LIFE INSURANCE
COMPANY     RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK     SECURITY LIFE OF
DENVER INSURANCE COMPANY                 By: ING Investment Management LLC,    
  as Agent          
 
 
By: /s/ Gregory R. Addicks
      Gregory R. Addicks        Senior Vice President                 Address
for notices:          
ING Investment Management LLC
   
5780 Powers Ferry Road NW, Suite 300
   
Atlanta, GA 30327-4347
   
Attn: Gregory R. Addicks
   
Facsimile: (770) 690-4886
       

 
 
 

--------------------------------------------------------------------------------

 
            

 
THE GUARDIAN LIFE INSURANCE COMPANY
    OF AMERICA                
 
By:
/s/ Gwendolyn S. Foster       Name:  Gwendolyn S. Foster        Title:    Senior
Director              Address for notices:           7 Hanover Square    
Investment Department 9-A     New York, NY  10004-2616     Attn:      Gwen
Foster     Fax #:    212-919-2658     Email:   gwen.foster@glic.com  

 
 

--------------------------------------------------------------------------------

 
            

  PRINCIPAL LIFE INSURANCE COMPANY             By:  Principal Global Investors,
LLC,       Delaware limited liability company,        its authorized signatory  
       
 
 
By: /s/ Alan P. Kress
      Its: Counsel               By: /s/ Clint Woods       Its: Assistant
General Counsel                     Address for notices:          
Principal Global Investors, LLC
   
ATTN:  Fixed Income Private Placements
   
711 High Street, G-26
   
Des Moines, IA 50392-0800
          and via Email:    
Privateplacements2@exchange.principal.com

 
 

--------------------------------------------------------------------------------

 



 
UNITED OF OMAHA LIFE INSURANCE
    COMPANY                
 
By:
/s/ Curtis R. Caldwell     Name: Curtis R. Caldwell      Title:  Senior Vice
President            Address for notices:           4 - Investment Accounting  
  United of Omaha Life Insurance Company     Mutual of Omaha Plaza    
Omaha,  NE  68175-1011     Email: privateplacements@mutualofomaha.com  


 
 
 

--------------------------------------------------------------------------------

 
 

 
ALLIANZ LIFE INSURANCE COMPANY OF
    NORTH AMERICA          
 
By:
/s/ Brian Landry      Name: Brian Landry     Title:  Assistant Treasurer        
        Address for notices:          
Allianz Life Insurance Company of North America
   
c/o Allianz of America, Inc.
   
Attn:  Private Placements
   
55 Greens Farms Road
   
P.O. Box 5160
    Westport, Connecticut  06881-5160     Phone:      203-221-8580    
Fax:           203-221-8539     Email: PrivatePlacements@azoa.com  

 
 
 

--------------------------------------------------------------------------------

 
 

 
AMERICAN UNITED LIFE INSURANCE
    COMPANY          
 
By:
/s/ Michael I. Bullock        Michael I. Bullock       Its: Vice President,
Private Placements                 Address for notices:          
American United Life Insurance Company
   
One American Square, Suite 305W
   
Post Office Box 368
   
Indianapolis, IN 46206
   
Attn: Mike Bullock, Securities Department
   
Facsimile: 317-285-1225
       

 
 
 

--------------------------------------------------------------------------------

 
 

 
THE STATE LIFE INSURANCE COMPANY
          By:  American United Life Insurance Company,       its agent          
 
By:
/s/ Michael I. Bullock        Michael I. Bullock       Its: Vice President,
Private Placements                 Address for notices:          
American United Life Insurance Company
   
One American Square, Suite 305W
   
Post Office Box 368
   
Indianapolis, IN 46206
   
Attn: Mike Bullock, Securities Department
   
Facsimile: 317-285-1225
       

 
 
 

--------------------------------------------------------------------------------

 
 

 
LAFAYETTE LIFE INSURANCE COMPANY
               
 
By:
/s/ James J. Vance     Name     James J. Vance     Its          Vice President  
       

 
By:
/s/ Kevin L. Howard      Name     Kevin L. Howard     Its          Vice
President                 Address for notices:           The Lafayette Life
Insurance Company     400 Broadway, Mail Station 80     Cincinnati,
Ohio 45202-3341           Email: invacctg@wslife.com  

 
 
 

--------------------------------------------------------------------------------

 
 

 
FARM BUREAU LIFE INSURANCE COMPANY
    OF MICHIGAN           By:  American United Life Insurance Company,       its
agent          
 
  By: /s/ Michael I. Bullock        Michael I. Bullock       Its: Vice
President, Private Placements           Address for notices:          
American United Life Insurance Company
   
One American Square, Suite 305W
   
Post Office Box 368
   
Indianapolis, IN 46206
   
Attn: Mike Bullock, Securities Department
   
Facsimile: 317-285-1225
       

 
 
 

--------------------------------------------------------------------------------

 
 

 
AMERICAN FAMILY LIFE INSURANCE COMPANY
                 
 
By:
/s/ David Voge        David Voge       Senior Fixed Income Analyst              
      Address for notices:           6000 American Parkway  Q210     Madison,
WI  53783           Attn: David Voge     Email:  dvoge@amfam.com  

 
 

--------------------------------------------------------------------------------

 
 

 
ASSURITY LIFE INSURANCE COMPANY
                 
 
By:
/s/ Victor Weber      Name:  Victor Weber     Title:  Senior Director –
Investments                     Address for notices:          
Assurity Life Insurance Company
   
2000 Q Street
    Lincoln, NE  68503     Attn:  Investment Division     Fax:  402-458-2170    

 
 
 

--------------------------------------------------------------------------------

 
            

 
CONNECTICUT GENERAL LIFE INSURANCE
    COMPANY           By:  Cigna Investments, Inc.       (authorized agent)    
             
 
 
By: /s/Leonard Mazlish 
      Name:  Leonard Mazlish       Title:    Managing Director                  
  Address for notices:          
c/o Cigna Investments, Inc.
   
Attention:  Fixed Income Securities
   
Wilde Building, A5PRI
   
900 Cottage Grove Rd
    Bloomfield, Connecticut 06002    
E-Mail:  CIMFixedIncomeSecurities@Cigna.com
     

 
 
 

--------------------------------------------------------------------------------

 
 

 
NATIONWIDE LIFE INSURANCE COMPANY
    NATIONWIDE INDEMNITY COMPANY     NATIONWIDE MUTUAL FIRE INSURANCE   COMPANY
    NATIONWIDE MUTUAL INSURANCE COMPANY          
 
By:
/s/ Thomas A. Gleason        Name:  Thomas A. Gleason      
Title:     Authorized Signatory                     Address for notices:        
  Nationwide Investments – Private Placements    
One Nationwide Plaza
    Mail Code 1-05-801     Columbus, Ohio 43215-2220     E-mail:
ooinwpp@nationwide.com           Attn: Stephen M. Jordan     Desktop Facsimile:
1-855-876-9877 or     1-614-249-4553  

 
 
 

--------------------------------------------------------------------------------

 



 
ALLSTATE LIFE INSURANCE COMPANY OF
    NEW YORK                
 
By:
/s/ Mark W. (Sam) Davis     Name: Mark W. (Sam) Davis          

 
By:
/s/ Allen Dick      Name: Allen Dick     Authorized Signatories                
Address for notices:           Allstate Investments     3075 Sanders Road, Suite
G5D     Northbrook, IL 60062           Attn: Allen Dick     Facsimile: (847)
326-7032        

 
 
 

--------------------------------------------------------------------------------

 



 
COMPANION LIFE INSURANCE COMPANY
             
 
By:
/s/ Curtis R. Caldwell     Name: Curtis R. Caldwell      Title:  Authorized
Signer           Address for notices:           4 - Investment Accounting    
United of Omaha Life Insurance Company     Mutual of Omaha Plaza    
Omaha,  NE  68175-1011           Email: privateplacements@mutualofomaha.com  


 
 

--------------------------------------------------------------------------------

 
 

 
THRIVENT FINANCIAL FOR LUTHERANS,
   
successor by merger to Lutheran Brotherhood
          By:  /s/ Alan D. Onstad        Name:  Alan D. Onstad      
Title:     Senior Director                   Address for notices:          
625 Fourth Avenue South
   
Minneapolis, MN 55415
         
Attn: Investment Division-Private Placements
   
Facsimile:612.844.4027
   
Email: privateinvestments@thrivent.com
       

 
 
 

--------------------------------------------------------------------------------

 
      

 
SECURITY BENEFIT LIFE INSURANCE
    COMPANY, INC.             By:  Prudential Private Placement Investors,      
L.P. (as Investment Advisor)          
 
By:
Prudential Private Placement Investors, Inc.
      (as its General Partner)             By: By: /s/ Mitchell W. Reed       
Vice President                     Address for notices:                
c/o Prudential Capital Group
   
Four Embarcadero Center, Suite 2700
   
San Francisco, California  94111
    Attn: Managing Director    
Facsimile: (415) 421-6233
 

 
 
 

--------------------------------------------------------------------------------

 



 
GRANITE CONSTRUCTION INCORPORATED,
    For itself and on behalf of the Loan Parties whose     acknowledgment and
consent appears below                
 
By:
/s/ Laurel J. Krzeminski        Laurel J. Krzeminski        Its VP and CFO      
   

 
By:
/s/ Jigisha Desai       Jigisha Desai        Its VP Treasurer                
Address for notices:          
Box 50085
   
585 West Beach Street
   
Watsonville, CA 95076
         
Attn: Jigisha Desai
   
Facsimile: 831-768-4055
   



 
 

--------------------------------------------------------------------------------

 












EXHIBIT A


 
FORM OF [ASSUMPTION] [JOINDER] AGREEMENT
 
[Assumption] [Joinder] Agreement
 
Reference is made to the Intercreditor and Collateral Agency Agreement, dated
October 11, 2012, by and among the Bank of America, N.A., in its capacity as
Collateral Agent (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Intercreditor Agreement”) and the other
Secured Creditors (as defined therein) party thereto.  Terms used in this
Agreement and not otherwise defined herein shall have the meanings given in the
Intercreditor Agreement.
 
The undersigned hereby advises the Collateral Agent and the other Secured
Creditors that as of the date set forth below the undersigned [is the assignee
or transferee of [describe Secured Obligations assigned or transferred] from
[name of assigning or transferring Secured Creditor]] [became a party to the
Credit Agreement as “Secured Bank Creditor” thereunder] [[became a party to a
Notes Document as a “holder” thereunder][is a [“Successor Lender”][“Additional
Noteholder” as defined in the Intercreditor Agreement] [is a “Card Related
Products Bank,” a “Cash Management Bank” or “Hedge Bank” as defined in the
Intercreditor Agreement] and, pursuant to the provisions of Section [17][22][23]
of the Intercreditor Agreement, the undersigned hereby assumes the obligations
of [[name of assigning or transferring Secured Creditor] with respect to
[describe Secured Obligations assigned or transferred]] [a Secured Bank
Creditor] [a Noteholder] [a Card Related Products Bank, a Cash Management Bank
or Hedge Bank] under the Intercreditor Agreement from and after the date hereof.
 
Please be advised that for the purposes of Section 8 of the Intercreditor
Agreement the address for notices to the undersigned is as follows:
 

     Name:__________________________________      
Address:  _______________________________      
 ______________________________________      
Attention: ______________________________      
 Facsimile:_______________________________  

 
 
                      
 
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of ___________, __________.
 





             
 
By:
                Title           

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 


2001 NOTEHOLDERS as of October 11, 2012
 
CONNECTICUT GENERAL LIFE INSURANCE COMPANY
 
NATIONWIDE LIFE INSURANCE COMPANY
 
NATIONWIDE INDEMNITY COMPANY
 
NATIONWIDE MUTUAL FIRE INSURANCE COMPANY
 
NATIONWIDE MUTUAL INSURANCE COMPANY
 
ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK
 
UNITED OF OMAHA LIFE INSURANCE COMPANY
 
COMPANION LIFE INSURANCE COMPANY
 
THRIVENT FINANCIAL FOR LUTHERANS
 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
 
SECURITY BENEFIT LIFE INSURANCE COMPANY, INC.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B
 
2007 NOTEHOLDERS as of October 11, 2012
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
 
UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
 
ZURICH AMERICAN INSURANCE COMPANY
 
AMERICAN INTERNATIONAL GROUP, INC.
 
ING LIFE INSURANCE AND ANNUITY COMPANY
 
ING USA ANNUITY AND LIFE INSURANCE COMPANY
 
RELIASTAR LIFE INSURANCE COMPANY
 
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
 
SECURITY LIFE OF DENVER INSURANCE COMPANY
 
THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
 
PRINCIPAL LIFE INSURANCE COMPANY
 
UNITED OF OMAHA LIFE INSURANCE COMPANY
 
ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
 
AMERICA UNITED LIFE INSURANCE COMPANY
 
THE STATE LIFE INSURANCE COMPANY
 
LAFAYETTE LIFE INSURANCE COMPANY
 
FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
 
AMERICAN FAMILY LIFE INSURANCE COMPANY
 
ASSURITY LIFE INSURANCE COMPANY
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX C


 
ACKNOWLEDGMENT OF AND CONSENT AND AGREEMENT
 
TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
 
The undersigned, the Loan Parties described in the Intercreditor and Collateral
Agency Agreement, dated as of October 11, 2012, among the Collateral Agent, the
Secured Creditors (as defined therein) and the Company (as defined therein)
acknowledge and, to the extent required, consent to the terms and conditions
thereof.  The undersigned Loan Parties do hereby further acknowledge and agree
to their joint and several agreements under Sections 2(i) and 5(c) of the
Intercreditor and Collateral Agency Agreement.  The undersigned hereby further
agree that any proceeds or any payment made by any Loan Party to any Secured
Creditor which is required to be delivered to the Collateral Agent and
distributed in accordance with the provisions of Section 5(a) of the
Intercreditor and Collateral Agency Agreement shall be deemed to have been
delivered by the Loan Parties to pay the Secured Obligations in the amounts in
which any such proceeds or payments are allocated under such Section 5(c)
notwithstanding the amount initially paid to or received by any particular
Secured Creditor or Lender which such Secured Creditor or Lender delivered to
the Collateral Agent.
 
This Acknowledgment of and Consent and Agreement to Intercreditor and Collateral
Agency Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which, when so
executed and delivered, shall be an original, but all of which together shall
constitute but one of the same instrument.  In proving this Acknowledgment of
and Consent and Agreement to Intercreditor and Collateral Agency Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Delivery of an executed
counterpart of a signature page to this Acknowledgment of and Consent and
Agreement to Intercreditor and Collateral Agency Agreement by facsimile or
electronic transmission shall be effective as a delivery of a manually executed
counterpart of this Acknowledgment of and Consent and Agreement to Intercreditor
and Collateral Agency Agreement.
 
IN WITNESS WHEREOF, the parties below have caused this Acknowledgment of and
Consent and Agreement to Intercreditor and Collateral Agency Agreement to be
executed by their respective duly authorized officers as of October 11, 2012.
 
 
 

--------------------------------------------------------------------------------

 
 

  GILC INCORPORATED                
 
By
        Its             By         Its  

 

  GRANITE CONSTRUCTION COMPANY                
 
By
        Its             By         Its    

 

  GRANITE CONSTRUCTION NORTHEAST, INC.                
 
By
        Its             By          Its    

 

  INTERMOUNTAIN SLURRY SEAL, INC.                
 
By
        Its             By         Its    

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


COLLATERAL DOCUMENTS


Amended and Restated Security Agreement dated as of October 11, 2012, among the
Loan Parties, the Collateral Agent and the Bank Agent


Amended and Restated Securities Pledge Agreement dated as of October 11, 2012,
among the Loan Parties, the Collateral Agent and the Bank Agent


Aircraft Security Agreement dated as of May 18, 2011, between GILC Incorporated
and the Bank Agent and recorded by the Federal Aviation Administration on June
28, 2011 and assigned conveyance number PH005602, as amended by Assignment,
Assumption and Amendment Agreement dated as of October 11, 2012, among GILC
Incorporated, the Bank Agent and the Collateral Agent
 
Qualifying Control Agreements with respect to the Investment Property:
 
(a)  
Securities Account Control Agreement dated as of March 21, 2011, among the
Company, Compass Bank and Bank of America, N.A.

 
(b)  
Securities Account Control Agreement dated as of February 3, 2011, among the
Company, Union Bank, N.A. and Bank of America, N.A.

 
Qualifying Control Agreements with respect to the Deposit Accounts:
 
(a)  
Deposit Account Control Agreement dated as of October 3, 2012, among the
Company, Bank of America, N.A. and Bank of America, N.A.

 
(b)  
Deposit Account Control Agreement dated as of October 11, 2012, among the
Company, Compass Bank and Bank of America, N.A.

 
(c)  
Deposit Account Control Agreement dated as of March 14, 2011, among the Company,
Bank of the West and Bank of America, N.A.

 
(d)  
Deposit Account Control Agreement dated as of March 31, 2011, among the Granite
Construction Company, Wells Fargo Bank, National Association and Bank of
America, N.A.

 
(e)  
Deposit Account Control Agreement dated as of February 1, 2011, among the
Company, U.S. Bank National Association and Bank of America, N.A.

 
(f)  
Deposit Account Control Agreement dated as of January 18, 2012, among the
Company, Comerica Bank and Bank of America, N.A.



 
 

--------------------------------------------------------------------------------

 
 
Amended and Restated Mortgages for each of the following properties:



 
Project #
Address
City
County
State
1
L05008
Elder Creek Road
Sacramento
Sacramento
CA
2
L07004
999 Mission Rock Road
Santa Paula
Ventura
CA
3
L08001/
L08002
 
Oroville
Butte
CA
4
L06003
Fulton & Frank Road
Esparto
Yolo
CA
5
L14003
Highway 33
Coalinga
Fresno
CA
6
L26004
7131 N. Railroad Avenue
Pasco
Franklin
WA
7
L32009
E. Selah Rd
Yakima
Yakima
WA
8
L26002
W. Gill Station Rd
Coso Junction
Inyo
WA
9
L32011
Nelpar Drive
East Wenatchee
Douglas
WA
10
L07003
400 S. Hwy 101
Buellton
Santa Barbara
CA
11
L03002
Hwy 175
Lakeport
Lake
CA
12
L16010
10600 I-80 East
Lockwood
Washoe
NV
13
L16001
1900 Glendale Avenue
Sparks
Washoe
NV
14
L93005
701 East Main Street
Lewisville
Denton
TX
15
L03001
825 W. Warm Springs Road
Salt Lake City
Salt Lake
UT
16
L30012
South 1900 West
West Haven
Weber
UT
17
L12001
3001 James Road
Bakersfield
Kern
CA
18
L14008
Hildreth Quarry
Tracy
Madera
CA
19
L15002
South Bird Road
Modesto
San Joaquin
CA
20
L15006
Blewett Road
Modesto
San Joaquin
CA
21
L15001
Harlan Road
Stockton
San Joaquin
CA
22
L21901
715 Comstock Street
Santa Clara
Santa Clara
CA
23
L02004
580/582/680 West Beach Street
Watsonville
Santa Cruz
CA
24
L05024A
Bradshaw Road
Sacramento
Sacramento
CA
25
L17007
(7 parcels)
Marana
Pima
AZ
26
L11003
Hwy 138
Black Butte
Los Angeles
CA
27
L11004
Pearblossom Hwy
Little Rock
Los Angeles
CA
28
L25016
4 Parcels/ Monroe Street
Indio
Riverside
CA
29
L91001 / L91005
585 W. Beach Street
Watsonville
Santa Cruz
CA


